DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply received on 6/9/2022.
Any rejection from the previous office action, which is not restated here, is withdrawn.
Status of the claims
Claims 1, 3-10, 12, 14-15, 17-26, 31-34 are pending and are allowable.
Specification
 The substitute specification and Applicants’ arguments dated 6/9/2022 address the formal matters presented in the Office Action mailed on 4/13/2022. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is that
of Just et al. (“Just,” WO2015/067716, cited in the IDS dated 6/2/2020), Betts et al. (“Betts,” Amino Acid
Properties and Consequences of Substitutions, 2003) and Jensen et al. (“Jensen,” Eur J Pharmaceutical
Sciences, June 2017, cited in the IDS dated 6/2/2020). Just teaches compounds of formula 1 which have agonist activity at the glucagon, GIP and GLP-1 receptors and their use in the treatment of metabolic disease. These read partially upon the instantly claimed analogs of SEQ ID NO: 5 when X2 = Aib; X10 = Y; X12 = I; X15 = D; X16 = K; X17 =K or Phi, X19 = Q or A; X20 = H; X21 = A; X23 = I; X24 = E; X27 = L; X28 = A; X29 = Aib; X30 = G; Y1=PSSGAPPPS; but differ at least in that X13 is Leu or alphaMeL and not Ala, Tyr, or Aib and X25 is W and not Y (see also all embodiments, e.g., pages 1-10). Besides the multiple specific selections in different positions of formula 1 of Just, needed to arrive at the instantly claimed formula, substitution of X13 from, e.g., Leu to Ala, would be a conservative substitution of a small hydrophobic amino acid for another (e.g., page 300); and substitution of X25 from W to Y, would be a substitution of a polar aryl amino acid for another. Furthermore, all the incretin peptide formulas of WO2015/067716 contain W at position X25 (e.g., pages 1-10), along with other incretin mimetics such as semaglutide (Jensen, 2017, see structure). According to Betts, “tryptophan can be replaced by other aromatic residues, but it is unique in terms of chemistry and size, meaning that often replacement by anything could be disastrous” (page 302). Thus one of ordinary skill in the art before the effective filing date of the application would not have had a reasonable expectation of success carrying out all the possible substitutions to arrive at the claimed invention as whole. Therefore, the references do not anticipate nor make prima facie obvious the instantly claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 08/2022